DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saget et al. (20170172696) in view of Quaid et al. (20040106916).   
With respect to claims 1, 11, and 19, Saget et al. teach of a system, method, and computer readable medium or software 106 with a controller 102 which has a processor 104 to execute software 106 instructions to perform operations of capture, transfer, and display intra-operative image 110 [0028] for providing VR/AR visualization of three-dimensional medical images to an operator [0023] with said system comprising a VR/AR device comprising a holographic display displayed on a volumetric head-up display 200 configured to display a holographic image to an operator on a true enhance reality holographic medium [0027].  Saget et al. teach of a computing device coupled to the VR/AR device comprising a memory and processor 104 with the computing device or software programs 106 configured to receive a stored 3D image data of subject’s anatomy  and receiving real-time 3D position of the surgical instrument or model of instrument [0027].  Saget et al. further teach of generating the holographic image or enhanced reality image [0029]  comprising the real-time 3D position of the surgical instrument overlaid on the 3D image of the anatomy or placement of an AR/Holo grid on image or statistical shape modeled image of anatomical bones where the grid defines alignment parameters of anatomy and implant placement and measurements and data can be displayed on the AR/Holo lenses, glasses or heads-up display [0029].  Saget et al. therefore teach of the software 106 being configured to two or three dimensionally map an augment reality grid/avatar on the head-up display and spatially overlay and match selected targeted anatomical points of the grid/avatar and image and then simultaneously projected by the head-up display, auto track, live, intra-operatively the targeted points [0028].  
With respect to claims 3 and 14, Saget et al. teach of the stored 3D image of the subject’s anatomy may be obtained using a CT scanner or MRI or ultrasound or other imaging system [0029].  
With respect to claim 6, Saget et al. teach of stored 3D image of the subject anatomy to comprise of a 3D image representing portion of the subject comprising an internal tissue or internal organ or anatomical images acquired intra-operatively during surgical procedures such as joint replacements, trauma fracture reductions, deformity corrections [0035].  
With respect to claims 9, 10, 17, and 18, Saget et al. teach of receiving additional data set to generate the holographic image which may be fluoroscopic image of the subject’s anatomy or 2D fluoroscopic image wherein the additional display elements from the fluoroscopic image are positioned anywhere within a field of view of the holographic display to provide additional confidence to the user to help the user orient themselves to the enhance reality image [0030].  Saget et al. also teach of the display of the additional elements being positioned anywhere where the specs such as implant sizes, angles, or other patient specific data set are positioned anywhere at the surgeon preference or in accordance to the best position for each procedure and the side of the patient being operated on [0033].  
With respect to claims 1, 11, and 19, Saget teach of synergistically representing the position of the instrument with respect to the anatomical image [0027, 0028] but do not explicitly the teach the step of registering the position of the instrument with the anatomical image.  In a similar field of endeavor Quaid et al. teach of an augmented reality based image guided surgical system [0010] and includes the steps of registering the anatomical image data set to the position tracking data [0043, 0044, 0048].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to provide precise localization of anatomical features with respect to the tool tracking system and improve accuracy with surgical procedures [Quaid, [0053]].  
With respect to claims 2 and 12 Saget et al. do not teach of position sensor for tracking the position of the instrument.  In a similar field of endeavor Quaid et al. teach of an augmented reality based image guided surgical system [0010] that includes position sensor to track surgical instruments [0047].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to be able to improve the accuracy of the determination of the pose of the arm by reducing or eliminating the effect of deflections of the arm lines and overcome similar deficiencies in robotic devices [Quaid, 0047]].  
With respect to claim 4, 5, 13, and 20, Saget al. teach of generating correctly reproduced depth cues [0027]  but do not explicitly teach of the VR/AR device may further to comprise a sensor configured to detect a cue produced by the operator where the cue may be a gesture, an eye movement, a voice comment, or a facial expression or head movement [0062, 0071, 0113].  Quaid et al. teach of modifying the holographic image based on cues produced by the operator by refining the depth data where the modification may involve image zooming [0116].  Quaid et al. teach of accounting for registration errors and inaccuracies from positioning errors [0053] and alerting the user to registration errors [0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to convey information or produce a desired effect to the user or indicate to the surgeon that the desired target region would be reached by the instrument [Quaid, [0032, 0050]].  
With respect to claims 7, 8, 15, and 16, Saget et al. teach of generating correctly reproduced depth cues [0027] but do not explicitly teach of the modifications to the image in response to cue produced by operator and updating the holographic image.  Quaid et al. teach of modifying the holographic image based on cues produced by the operator by refining the depth data where the modification may involve image zooming [0116].  Quaid et al. teach of accounting for registration errors and inaccuracies from positioning errors [0053] and alerting the user to registration errors [0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to convey information or produce a desired effect to the user or indicate to the surgeon that the desired target region would be reached by the instrument [Quaid, [0032, 0050]].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
BR




/BAISAKHI ROY/Primary Examiner, Art Unit 3793